DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are present in this application.  Claims 1-20 are pending in this office action.  

Drawings
The drawings received on 26 May 2022 are accepted by the Examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 26, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

This Office Action is Non-Final.




Priority
Application 17/825,185, filed 05/26/2022 is a continuation of 17/328,543, filed 05/24/2021, now U.S. Patent #11/379,491; 17/328,543 is a continuation of 15/958,484, filed 04/20/2018, now U.S. Patent #11,016,982.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. US 11016982 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application are obvious variants of claims 1-33 of U.S. Patent No. US 11016982 B2. 

Claims 1, 13 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, 29 and 33 of U.S. Patent No. US 11016982 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 13 and 18 of the instant application are obvious variants of claims 1, 15, 29 and 33 of U.S. Patent No. US 11016982 B2. 


The following table shows the claims in the instant application 17/825,185 that are rejected by corresponding claims in U.S. Patent No. 11,016,982.

Claims Comparison Table


U.S. Patent No. 11016982
U.S. Patent No. 11016982
Instant application 
Instant application
1. An apparatus for outputting suggested query items by a group-based communication platform comprising a plurality of group-based communication channels, the apparatus comprising at least one processor and at least one non-transitory memory including program code, the at least one non-transitory memory and the program code configured to, with the at least one processor, cause the apparatus to at least: detect group-based communication platform query data comprising past searches performed on group-based communication system data items associated with the plurality of group-based communication channels and prior group-based communication system data item interaction data, the group-based communication platform query data being stored in the at least one non-transitory memory of the apparatus, wherein each group-based communication channel of the plurality of group-based communication channels is configured to display messaging communications posted by a plurality of channel members of the group-based communication channel, wherein the messaging communications are accessible only by the plurality of channel members; rank suggested query items based on the group-based communication platform query data; detect non-keystroke engagement of a search input interface of the group-based communication platform; and in response to detecting the non-keystroke engagement of the search input interface, determine a first subset of the suggested query items based on the ranking of the suggested query items and automatically launch a query suggestion interface comprising the first subset of the suggested query items.
15. A method for outputting suggested query items by a group-based communication platform comprising a plurality of group-based communication channels, the method comprising: detecting, via a processor of an apparatus, group-based communication platform query data comprising past searches performed on group-based communication system data items associated with the plurality of group-based communication channels and prior group-based communication system data item interaction data, the group-based communication platform query data being stored in a memory of the apparatus, wherein each group-based communication channel of the plurality of group-based communication channels is configured to display messaging communications posted by a plurality of channel members of the group-based communication channel, and wherein the messaging communications are accessible only by the plurality of channel members; ranking, via the processor, suggested query items based on the group-based communication platform query data; detecting, via the processor, non-keystroke engagement of a search input interface of the group-based communication platform; and in response to detecting the non-keystroke engagement of the search input interface, determining, via the processor, a first subset of the suggested query items based on the ranking of the suggested query items and automatically launching a query suggestion interface comprising the first subset of the suggested query items
1. A computer-readable storage medium comprising computer-executable program code instructions, which when executed by at least one processor, cause the at least one processor to perform a method of operating a group-based communication platform, the method comprising:

receiving an indication of a non-keystroke engagement of a search input interface of a client device; and

sending group-based communication platform query data to the client device responsive to receiving the indication of the non-keystroke engagement, the group-based communication platform query data comprising a plurality of data items and a ranking of the plurality of data items, the ranking based in part on user interactions with at least some of the plurality of data items by a user of the client device.
18. A group-based communication system, comprising:

at least one processor;

a memory; and

a communications circuitry;

wherein the memory comprises computer-executable program code instructions, which when executed by the at least one processor, cause the at least one processor to perform operations associated with a group-based communication platform, the operations comprising:

receiving, via the communications circuitry, an indication of a non-keystroke engagement of a search input interface on a client device associated with the group-based communication platform;

generating, via the at least one processor responsive to the indication of the non-keystroke engagement, group-based communication platform query data comprising a plurality of data items and a ranking of the plurality of data items, the ranking based in part on user interactions with at least some of the plurality of data items; and

sending, via the communications circuitry, the group-based communication platform query data to the client device.



Claims rejection 35 U.S.C. 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 6-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Maghou et al. (US 2012/0158715 A1) in view of Imig et al. (US 2010/0228710 A1).

Regarding claims 1, 13 and 18 Maghoul discloses, a computer-readable storage medium comprising computer-executable program code instructions, which when executed by at least one processor, cause the at least one processor to perform a method of operating a group-based communication platform, the method comprising:
receiving an indication of a non-keystroke engagement of a search input interface of a client device (see Maghoul paragraph [0036], a query may be specified or formulated by selecting a suitable or desired use case to be queried (e.g., "What did my Facebook friends think of this movie?", etc.) from a drop-down menu, for example, resulting from performing a "mouse-over" or hover-box operation (e.g., with a cursor, arrow, etc.) over a corresponding movie title on a social networking web site); and
…the group-based communication platform query data comprising a plurality of data items and a ranking of the plurality of data items (see Maghoul paragraph [0037], a special-purpose software application residing on one or more canvas pages associated with a suitable or desired networking platform (e.g., Facebook, MySpace, etc.) but using social information indexed, cached, archived, aggregated, etc. on one or more Yahoo! servers or platforms, such as one or more Yahoo! Open Strategy (YOS) platforms. Here, for example, a search engine user or a member of a particular social network (e.g., Facebook, MySpace, etc.) may input or specify a query with respect to a particular use case (e.g., a social survey query, etc.) in a search engine interface associated with a network, and the query may be routed, directed towards, or applied in connection with a social content indexed, cache), the 
Imig expressly discloses sending group-based communication platform query data to the client device responsive to receiving the indication of the non-keystroke engagement (see Imig paragraph [0024], Another technique for determining a suggested query is based on where the user is currently hovering, e.g., over some set of text or possibly an image. Such information can automatically generate a query. For example, consider a user hovering over some displayed text. The hovered-over text may be used to generate one or more new queries based on the user hovering action as well as the text content. For example, a new query may be generated by adding terms from the text snippet to (or otherwise refining) an existing query, or generating a new query by recognizing which elements in the snippet are of interest to users and/or recognizing which topics in the snippet are of interest; see Imig paragraph [0033], query suggestions are associated with/integrated into new and existing user interface elements, thereby providing contextual information about the suggestions. For example, query suggestions may be listed on a per-result basis, integrated into existing text, and/or promoted from per-result suggestions to per-query suggestions), 
ranking based in part on user interactions with at least some of the plurality of data items by a user of the client device (see Imig paragraph [0037], any ranking/ordering of any query suggestions (or other results) may be varied dynamically based on additional context that becomes apparent since the search was initiated. For example, re-ranking may be performed based upon the user having hovered over a displayed element or part thereof. Thus, it is feasible that after hovering or other interaction with results, a user may not see the same order (or even the same related queries or other results) when re-expanding a panel, for example).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Imig into the method of Maghoul to have ranking based in part on user interactions with at least some of the plurality of data items by a user of the client device.  Here, combining Imig with Maghoul, which are both related to identifying and surfacing relevant content improves Maghoul, by providing system that provides context as to the specific result to which the suggested query is related (see Imig paragraph [0004]).

Regarding claims 2 and 14 Maghoul discloses comprising:
generating the group-based communication platform query data responsive to the indication of the non-keystroke engagement (see Maghoul paragraph [0036], a query may be specified or formulated by selecting a suitable or desired use case to be queried (e.g., "What did my Facebook friends think of this movie?", etc.) from a drop-down menu, for example, resulting from performing a "mouse-over" or hover-box operation (e.g., with a cursor, arrow, etc.) over a corresponding movie title on a social networking web site).

Regarding claims 3 and 15 Imig expressly discloses, generating the ranking of the plurality of data items responsive to the indication of the nonkeystroke engagement (see Imig paragraph [0037], any ranking/ordering of any query suggestions (or other results) may be varied dynamically based on additional context that becomes apparent since the search was initiated. For example, re-ranking may be performed based upon the user having hovered over a displayed element or part thereof. Thus, it is feasible that after hovering or other interaction with results, a user may not see the same order (or even the same related queries or other results) when re-expanding a panel, for example).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Imig into the method of Maghoul to have ranking based in part on user interactions with at least some of the plurality of data items by a user of the client device.  Here, combining Imig with Maghoul, which are both related to identifying and surfacing relevant content improves Maghoul, by providing system that provides context as to the specific result to which the suggested query is related (see Imig paragraph [0004]).



Regarding claims 4 and 16 Imig expressly discloses, wherein the ranking of the
plurality of data items comprises a score based at least in part on past user behavior with respect to at least one of: interaction frequency or interaction recency (see Imig paragraph [0037], any ranking/ordering of any query suggestions (or other results) may be varied dynamically based on additional context that becomes apparent since the search was initiated. For example, re-ranking may be performed based upon the user having hovered over a displayed element or part thereof. Thus, it is feasible that after hovering or other interaction with results, a user may not see the same order (or even the same related queries or other results) when re-expanding a panel, for example).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Imig into the method of Maghoul to have ranking based in part on user interactions with at least some of the plurality of data items by a user of the client device.  Here, combining Imig with Maghoul, which are both related to identifying and surfacing relevant content improves Maghoul, by providing system that provides context as to the specific result to which the suggested query is related (see Imig paragraph [0004]).

Regarding claim 6 Imig expressly discloses, wherein the score comprises a
text feature sub-score, the text feature sub-score determined based on one or more text features of previous queries (see Imig paragraph [0037], any ranking/ordering of any query suggestions (or other results) may be varied dynamically based on additional context that becomes apparent since the search was initiated. For example, re-ranking may be performed based upon the user having hovered over a displayed element or part thereof. Thus, it is feasible that after hovering or other interaction with results, a user may not see the same order (or even the same related queries or other results) when re-expanding a panel, for example).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Imig into the method of Maghoul to have ranking based in part on user interactions with at least some of the plurality of data items by a user of the client device.  Here, combining Imig with Maghoul, which are both related to identifying and surfacing relevant content improves Maghoul, by providing system that provides context as to the specific result to which the suggested query is related (see Imig paragraph [0004]).

Regarding claim 7 Imig expressly discloses, generating the ranking of the plurality of data items using a model, wherein the ranking comprises a score determined by the model based on suggested search results selected by users from previous group-based communication platform query data, the suggested search results having been selected from a query suggestion interface provided responsive to non-keystroke engagement of respective client devices (see Imig paragraph [0037], any ranking/ordering of any query suggestions (or other results) may be varied dynamically based on additional context that becomes apparent since the search was initiated. For example, re-ranking may be performed based upon the user having hovered over a displayed element or part thereof. Thus, it is feasible that after hovering or other interaction with results, a user may not see the same order (or even the same related queries or other results) when re-expanding a panel, for example).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Imig into the method of Maghoul to have ranking based in part on user interactions with at least some of the plurality of data items by a user of the client device.  Here, combining Imig with Maghoul, which are both related to identifying and surfacing relevant content improves Maghoul, by providing system that provides context as to the specific result to which the suggested query is related (see Imig paragraph [0004]).

Regarding claims 8 and 17  Imig expressly discloses, receiving an indication of a user interaction with a respective one of the plurality of data items; and updating the ranking of the plurality of data items responsive to the indication of the user interaction with the respective one of the plurality of data items (see Imig paragraph [0037], any ranking/ordering of any query suggestions (or other results) may be varied dynamically based on additional context that becomes apparent since the search was initiated. For example, re-ranking may be performed based upon the user having hovered over a displayed element or part thereof. Thus, it is feasible that after hovering or other interaction with results, a user may not see the same order (or even the same related queries or other results) when re-expanding a panel, for example).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Imig into the method of Maghoul to have ranking based in part on user interactions with at least some of the plurality of data items by a user of the client device.  Here, combining Imig with Maghoul, which are both related to identifying and surfacing relevant content improves Maghoul, by providing system that provides context as to the specific result to which the suggested query is related (see Imig paragraph [0004]).

Regarding claim 9 Imig expressly discloses, wherein the user interaction
with the respective one of the plurality of data items comprises a user selection engagement (see Imig paragraph [0037], any ranking/ordering of any query suggestions (or other results) may be varied dynamically based on additional context that becomes apparent since the search was initiated. For example, re-ranking may be performed based upon the user having hovered over a displayed element or part thereof. Thus, it is feasible that after hovering or other interaction with results, a user may not see the same order (or even the same related queries or other results) when re-expanding a panel, for example).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Imig into the method of Maghoul to have ranking based in part on user interactions with at least some of the plurality of data items by a user of the client device.  Here, combining Imig with Maghoul, which are both related to identifying and surfacing relevant content improves Maghoul, by providing system that provides context as to the specific result to which the suggested query is related (see Imig paragraph [0004]).

Regarding claim 10 Imig expressly discloses, wherein the user selection
engagement comprises a keystroke engagement (see Imig paragraph [0037], any ranking/ordering of any query suggestions (or other results) may be varied dynamically based on additional context that becomes apparent since the search was initiated. For example, re-ranking may be performed based upon the user having hovered over a displayed element or part thereof. Thus, it is feasible that after hovering or other interaction with results, a user may not see the same order (or even the same related queries or other results) when re-expanding a panel, for example; see Imig paragraph [0022], high-quality suggestions associated with each result and the original query may be obtained by analyzing click behavior across many users from historical query logs, that is, by accessing aggregate user session click data based upon historical click information of previous sessions of other users. To suggest queries that also return the given result, click behavior may be used to weight suggested queries).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Imig into the method of Maghoul to have wherein the user selection engagement comprises a keystroke engagement.  Here, combining Imig with Maghoul, which are both related to identifying and surfacing relevant content improves Maghoul, by providing system that provides context as to the specific result to which the suggested query is related (see Imig paragraph [0004]).

Regarding claim 11 Imig expressly discloses, wherein the indication of the
user interaction comprises at least one of: an indication of a query selection indication, or user engagement data (see Imig paragraph [0037], any ranking/ordering of any query suggestions (or other results) may be varied dynamically based on additional context that becomes apparent since the search was initiated. For example, re-ranking may be performed based upon the user having hovered over a displayed element or part thereof. Thus, it is feasible that after hovering or other interaction with results, a user may not see the same order (or even the same related queries or other results) when re-expanding a panel, for example; see Imig paragraph [0022], high-quality suggestions associated with each result and the original query may be obtained by analyzing click behavior across many users from historical query logs, that is, by accessing aggregate user session click data based upon historical click information of previous sessions of other users. To suggest queries that also return the given result, click behavior may be used to weight suggested queries).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Imig into the method of Maghoul to have wherein the user selection engagement comprises a keystroke engagement.  Here, combining Imig with Maghoul, which are both related to identifying and surfacing relevant content improves Maghoul, by providing system that provides context as to the specific result to which the suggested query is related (see Imig paragraph [0004]).

Regarding claim 12 Imig expressly discloses, which when executed by the at least one processor, cause the at least one processor to further perform the method, including: updating the group-based communication platform query data based on query history data (see Imig paragraph [0037], any ranking/ordering of any query suggestions (or other results) may be varied dynamically based on additional context that becomes apparent since the search was initiated. For example, re-ranking may be performed based upon the user having hovered over a displayed element or part thereof. Thus, it is feasible that after hovering or other interaction with results, a user may not see the same order (or even the same related queries or other results) when re-expanding a panel, for example; see Imig paragraph [0022], high-quality suggestions associated with each result and the original query may be obtained by analyzing click behavior across many users from historical query logs, that is, by accessing aggregate user session click data based upon historical click information of previous sessions of other users. To suggest queries that also return the given result, click behavior may be used to weight suggested queries).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Imig into the method of Maghoul to have updating the group-based communication platform query data based on query history data.  Here, combining Imig with Maghoul, which are both related to identifying and surfacing relevant content improves Maghoul, by providing system that provides context as to the specific result to which the suggested query is related (see Imig paragraph [0004]).

Regarding claim 19 Imig expressly discloses receiving, via the communications circuitry, an indication of an additional user interaction with a respective one of the plurality of data items after sending the group-based communication platform query data to the client device;
generating, via the at least one processor responsive to the indication of the additional user interaction with the respective one of the plurality of data items, an update to the group-based communication platform query data; and
sending to the client device, via the communications circuitry, the update to the group-based communication platform query data (see Imig paragraph [0037], any ranking/ordering of any query suggestions (or other results) may be varied dynamically based on additional context that becomes apparent since the search was initiated. For example, re-ranking may be performed based upon the user having hovered over a displayed element or part thereof. Thus, it is feasible that after hovering or other interaction with results, a user may not see the same order (or even the same related queries or other results) when re-expanding a panel).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Imig into the method of Maghoul to have updating the group-based communication platform query data based on query history data.  Here, combining Imig with Maghoul, which are both related to identifying and surfacing relevant content improves Maghoul, by providing system that provides context as to the specific result to which the suggested query is related (see Imig paragraph [0004]).

Regarding claim 20 Imig expressly discloses sending additional group-based communication platform query data to the additional client device;
receiving, from the additional client device, an indication of a user selection engagement; and
updating the ranking of the plurality of data items based at least in part on the user selection engagement (see Imig paragraph [0037], any ranking/ordering of any query suggestions (or other results) may be varied dynamically based on additional context that becomes apparent since the search was initiated. For example, re-ranking may be performed based upon the user having hovered over a displayed element or part thereof. Thus, it is feasible that after hovering or other interaction with results, a user may not see the same order (or even the same related queries or other results) when re-expanding a panel).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Imig into the method of Maghoul to have updating the group-based communication platform query data based on query history data.  Here, combining Imig with Maghoul, which are both related to identifying and surfacing relevant content improves Maghoul, by providing system that provides context as to the specific result to which the suggested query is related (see Imig paragraph [0004]).

Claim 5 is rejected under AIA  35 U.S.C. 103 as being unpatentable over  Maghou et al. (US 2012/0158715 A1) in view of  Imig et al. (US 2010/0228710 A1) further in view of Dhawan et al. (US 20130139048 A1).

Regarding claim 5, Dhawan expressly discloses an interaction frequency sub-score, the interaction frequency sub-score indicating a frequency of one or more user interactions between a user and one or more additional users; or
an interaction recency sub-score, the interaction recency sub-score indicating a recency of one or more user interactions between the user and the one or more additional users (see Dhawan paragraph [0035], the interaction score module 210 determines that a post is associated with the following interaction signals: a time of the post (Tuesday, October 10, at 10:00 AM), number of likes ("liked" by ten other users), and number of comments (the post received three comments). The interaction score module 210 determines (i) a sub-score for the time that the post was posted (e.g., earlier posts can be given a higher sub-score), (ii) a sub-score for the number of users that liked the post, and (iii) a sub-score for the number of comments posted by other users. Each of the interaction signals are calculated into a sub-score or designated a sub-score by the interaction score module 210).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Dhawan into the method of Maghoul to have an interaction recency sub-score, the interaction recency sub-score indicating a recency of one or more user interactions between the user and the one or more additional users.  Here, combining Dhawan with Maghoul, which are both related to identifying and surfacing relevant content improves Maghoul, by providing Methods and systems are provided for ranking posts for display to a viewing user on a social network page using data associated with the post and information about the viewing user (see Dhawan paragraph [0006]).

Conclusion

Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to DINKU GEBRESENBET whose telephone 
number is 571-270-1636.  The examiner can normally be reached between 8am-
5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).

/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164